                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                 )
Duracell U.S. Operations, Inc.,                  )
                                                 )        No.: 1:17-cv-07354
                        Plaintiff,               )
v.                                               )        Hon. Robert W. Gettleman
                                                 )
Chicago Import, Inc., et al.,                    )
                                                 )
                        Defendant.               )
                                                 )
                                                 )

                           NOTICE OF SETTLEMENT AND
                     MOTION FOR ENTRY OF CONSENT JUDGMENT

        Plaintiff Duracell U.S. Operations, Inc. (“Duracell”), by its attorney, James T. Hultquist,

and Defendant Chicago Import, Inc. (“Chicago Import”), through its attorney, Mark D. Roth,

hereby notify the Court of their settlement of this action and respectfully move this Court to enter

a Consent Judgment as follows:

        1.      This motion for entry of a Consent Judgment represents part of Duracell and

Chicago Import’s amicable settlement of this action, and shall not be considered an admission of

fault or liability by any Party.

        2.      Except for the injunctive relief provided by the Consent Judgment, and subject to

entry of the Consent Judgment, Duracell agrees to dismiss with prejudice all other claims in this

action against Chicago Import.

        3.      Chicago Import agrees to dismiss its cross claims with prejudice against Central

Supply Inc., CVS Sales Corporation, Elegant Trading Inc., Huaraz Corporation, Price Master

Corporation, Yasir Corp. d/b/a Yahya Trading Corp., and Zalmen Reiss & Associates, Inc.

Chicago Import also agrees to dismiss its third party claim against AKR Corporation without

prejudice.



                                               -1-
       4.      All of Duracell’s claims against the remaining defendants remain in this action;

none are affected by the Consent Judgment.

       5.      For purposes of the Consent Judgment, the term “Unauthorized Duracell

Batteries” shall include: (a) all bulk-packaged Duracell-branded batteries, including but not

limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”

and/or other similar indicia, and batteries intended for industrial and professional use, labeled

with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;

(b) Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign

manufacturing location, a lack of United States customer service contact information on product

packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or

other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are

otherwise being sold in any manner outside of their original retail packaging.

       6.      Chicago Import and its partners, officers, agents, servants, employees, owners,

representatives and all other persons, firms or corporations in active concert or participation with

Chicago Import, shall immediately cease and permanently refrain from importing, acquiring,

purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

       7.      This Consent Judgment shall be enforceable upon entry. Duracell and Chicago

Import hereby waive findings of fact, conclusions of law, a statement of decision and any right to

set aside the Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest the

validity of the Consent Judgment.

       8.      This Court shall retain jurisdiction to enforce the terms of the Parties’ settlement

agreement, and the Consent Judgment.




                                               -2-
       WHEREFORE, Duracell and Chicago Import request that this Honorable Court enter a

Consent Judgment in the form submitted herewith.

Dated: January 15, 2019                         Respectfully submitted,

                                           By: /s/ James T. Hultquist
                                               James T. Hultquist (6204320)
                                                REED SMITH LLP
                                                10 South Wacker Drive, 40th Floor
                                                Chicago, Illinois 60606
                                                Tel: 312-207-1000 / Fax: 312-207-6400

                                                And

                                                Daren S. Garcia (admitted pro hac vice)
                                                VORYS, SATER, SEYMOUR AND PEASE
                                                LLP
                                                500 Grant Street, Suite 4900
                                                Pittsburgh, PA 15219-2502
                                                Tel: 412-904-7700 / Fax: 412-904-7817

                                                T. Blake Finney (admitted pro hac vice)
                                                VORYS, SATER, SEYMOUR AND PEASE
                                                LLP
                                                Great American Tower, Suite 3500
                                                301 East Fourth Street
                                                Cincinnati, OH 45202
                                                Tel: 513-723-4000 / Fax: 513-852-7845

                                                Counsel for Plaintiff Duracell U.S. Operations,
                                                Inc.

                                     By:        /s/ Mark D. Roth
                                                Mark D. Roth
                                                Roth Fioretti LLC
                                                311 S. Wacker Dr., Suite 2470
                                                Chicago, IL 60606
                                                markdroth@gmail.com

                                                Counsel for Defendant Chicago Import, Inc.




                                             -3-
                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                               )
Duracell U.S. Operations, Inc.,                )
                                               )
                       Plaintiff,              )        No.: 1:17-cv-07354
v.                                             )
                                               )        Hon. Robert W. Gettleman
Chicago Import, Inc., et al.,                  )
                                               )
                       Defendant.              )
                                               )
                                               )

                            [PROPOSED] CONSENT JUDGMENT

       Plaintiff, Duracell U.S. Operations, Inc. (“Duracell”), and defendant Chicago Import, Inc.

(“Chicago Import”), reached a compromise and an agreement to settle this action through the

Settlement Agreement and Mutual Release, effective January 10, 2019 (the “Agreement”). It is

stipulated, agreed and acknowledged by Duracell and Chicago Import that neither the Agreement

nor this Consent Judgment is an admission of liability by any party for any matter under the

terms of the Agreement, and that the parties have consented to the form and substance of the

following order.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to the stipulation

and consent of the parties, and subject to the conditions enumerated below, that: (1) all claims

against Chicago Import are hereby dismissed with prejudice; (2) all of Chicago Import’s cross

claims against Central Supply Inc., CVS Sales Corporation, Elegant Trading Inc., Huaraz

Corporation, Price Master Corporation, Yasir Corp. d/b/a Yahya Trading Corp., and Zalmen

Reiss & Associates, Inc. are hereby dismissed with prejudice; and (3) all of Chicago Import’s

third party claims against AKR Corporation are hereby dismissed without prejudice.           The

foregoing is subject to:
       1.      All of Duracell’s claims against the remaining Defendants shall remain in this

action; none are affected by this Consent Judgment.

       2.      For purposes of this Consent Judgment, the term “Unauthorized Duracell

Batteries” shall include: (a) all bulk-packaged Duracell-branded batteries, including but not

limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”

and/or other similar indicia, and batteries intended for industrial and professional use, labeled

with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;

(b) Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign

manufacturing location, a lack of United States customer service contact information on product

packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or

other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are

otherwise being sold in any manner outside of their original retail packaging.

       3.      Chicago Import and its partners, officers, agents, servants, employees, owners,

representatives and all other persons, firms or corporations in active concert or participation with

Chicago Import, shall immediately cease and permanently refrain from importing, acquiring,

purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

       4.      This Consent Judgment shall be enforceable upon entry. Duracell and Chicago

Import hereby waive findings of fact, conclusions of law, a statement of decision and any right to

set aside this Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest the

validity of this Consent Judgment.

       5.      This Court shall retain jurisdiction to enforce the terms of the Parties’ Agreement,

and this Consent Judgment.




                                               -2-
IT IS SO ORDERED.

SIGNED and ENTERED this _____ day of _________________ 2019.




                                             UNITED STATES JUDGE



SEEN AND AGREED:


/s/ James T. Hultquist
James T. Hultquist (6204320)
REED SMITH LLP
10 South Wacker Drive, 40th Floor
Chicago, Illinois 60606
Tel: 312-207-1000 / Fax: 312-207-6400

and

Daren S. Garcia (admitted pro hac vice)
VORYS, SATER, SEYMOUR AND PEASE LLP
500 Grant Street, Suite 4900
Pittsburgh, PA 15219-2502
Tel: 412-904-7700 / Fax: 412-904-7817

T. Blake Finney (admitted pro hac vice)
VORYS, SATER, SEYMOUR AND PEASE LLP
Great American Tower, Suite 3500
301 East Fourth Street
Cincinnati, OH 45202
Tel: 513-723-4000 / Fax: 513-852-7845

Counsel for Plaintiff Duracell U.S. Operations, Inc.



/s/ Mark D. Roth
Mark D. Roth
Roth Fioretti LLC
311 S. Wacker Dr., Suite 2470
Chicago, IL 60606
markdroth@gmail.com

Counsel for Defendant Chicago Import, Inc.

                                              -3-
